Citation Nr: 0623630	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04 36-500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total compensation rating based upon 
unemployability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The veteran contends that he is entitled to a total 
compensation rating because he is unable to work due to pain 
in his low back and his right hip, leg and foot.  He alleges 
that the more he limps, the more his hip and back hurt.  The 
record reflects that the veteran is currently entitled to 
compensation at the 40 percent rate for sympathetic dystrophy 
of the right foot with loss of use of the right foot.  In the 
Board's opinion, he has reasonably raised the issue of 
entitlement to compensation on a secondary basis for 
disabilities of the low back and the right hip and leg.  In 
addition, the Board finds that these raised issues are 
inextricably intertwined with the total rating issue 
currently on appeal.  Therefore, they must be addressed by 
the originating agency before the Board decides the total 
rating issue.

Furthermore, the Board is of the opinion that further 
development of the record is required in light of these new 
issues and the fact that the veteran has not been afforded a 
VA examination to determine the impact of his right foot 
disability on his ability to work.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  With respect to the issue currently 
on appeal and the newly raised issues, 
the appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present disorders of his low 
back, right hip and right leg, and to 
determine the impact of his right foot 
disability and any associated 
disabilities on his ability to work.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.

With respect to each currently present 
disorder of the veteran's low back, right 
hip and right leg, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder was caused or chronically 
worsened by the reflex sympathetic 
dystrophy of the veteran's right foot.  
The examiner should also provide an 
opinion as to whether the veteran's right 
foot disability is sufficient by itself 
to render him unemployable and if not the 
examiner should provide an opinion as to 
whether the right foot disability and the 
disabilities the examiner believes were 
caused or worsened by the right foot 
disability are sufficient to render the 
veteran unemployability.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the claims for compensation on 
a secondary basis for disabilities of the 
low back, right hip and right leg.  It 
should inform the veteran of his 
appellate rights with respect to these 
decisions.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


